              Case 4:18-cv-05772-DMR Document 45 Filed 12/18/19 Page 1 of 6




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 ADRIENNE ZACK (CABN 291629)
   Assistant United States Attorney
 4        450 Golden Gate Avenue, Box 36055
          San Francisco, California 94102-3495
 5        Telephone: (415) 436-7031
          Fax: (415) 436-6748
 6        adrienne.zack@usdoj.gov
   Attorneys for Defendant
 7
                                   UNITED STATES DISTRICT COURT
 8                               NORTHERN DISTRICT OF CALIFORNIA
                                          OAKLAND DIVISION
 9
10   NATIONAL PUBLIC RADIO, INC., and ERIC )            CASE NO. 4:18-cv-5772-DMR
     WESTERVELT,                           )
11                                         )            DEFENDANT’S RESPONSE TO MOTION FOR
          Plaintiffs,                      )            ORDER OF CLARIFICATION REGARDING
12                                         )            SCOPE OF FOIA REQUEST
       v.                                  )
13                                         )
     UNITED STATES DEPARTMENT OF           )
14   VETERANS AFFAIRS,                     )
                                           )
15        Defendant.                       )
                                           )
16

17          Pursuant to the Court’s Order of December 4, 2019, ECF No. 43, Defendant, U.S. Department of
18 Veterans Affairs (“VA”), submits this response to Plaintiffs’ motion for an order of clarification

19 regarding the scope of Plaintiffs’ Freedom of Information Act (“FOIA”) request. The March 29, 2018

20 FOIA request submitted by Plaintiff Westervelt, when read in its entirety, does not request the entire

21 email mailbox of Ms. Leslie Wiggins, and Plaintiffs may not expand the scope of their request to include

22 those records during this litigation.

23 I.       The FOIA Request Does Not Request Ms. Wiggins’ Email Mailbox.
24          Plaintiffs’ FOIA request, when read as one document, cannot be reasonably interpreted as
25 encompassing Ms. Wiggins’ individual email mailbox. The thrust of Plaintiffs’ request is for

26 investigation and complaints, not the records of individual VA staff that do not conduct investigations or

27 handle complaints. Although the FOIA requires agencies to construe FOIA requests liberally, it does

28 not require an agency to search “beyond the four corners of the request” or “divine a requester’s intent.”

     DEF. RESP. TO MOT. FOR CLARIFICATION RE SCOPE
     4:18-CV-5772-DMR                           1
                Case 4:18-cv-05772-DMR Document 45 Filed 12/18/19 Page 2 of 6




 1 Am. Chemistry Council, Inc. v. U.S. De’'t of Health & Human Servs., 922 F. Supp. 2d 56, 62 (D.D.C.

 2 2013) (citations and quotations omitted). Rather, an unclear request may be reasonably interpreted by

 3 the agency when determining what records for which to search. See Wilson v. U.S. Dep’t of Transp.,

 4 730 F. Supp. 2d 140, 154–55 (D.D.C. 2010), aff’d, No. 10-5295, 2010 WL 5479580 (D.C. Cir. Dec. 30,

 5 2010) (finding that a request for “all EEO complaints” was reasonably interpreted to mean formal

 6 complaints); Adamowicz v. IRS, 552 F.Supp.2d 355, 362 (S.D.N.Y. 2008) (finding that a request for

 7 documents pertaining to a tax audit did not include documents regarding the appeal of the audit). The

 8 VA has properly interpreted Plaintiffs’ request for “records . . . relating to . . . [a]ny and all

 9 investigations or correspondence that mentions the name of Ms. Leslie Wiggins, Network Director of
10 VISN 7” to not include Ms. Wiggins’ actual email mailbox.

11            Plaintiffs appear to argue that “correspondence that mentions the name of Ms. Leslie Wiggins”

12 includes Ms. Wiggins’ email mailbox. ECF No. 1-1 at 2. A reasonable interpretation of this language

13 does not include the mailbox of Ms. Wiggins’ herself, or as Plaintiffs describe in their motion “emails

14 sent or received by Ms. Leslie Wiggins.” ECF No. 44 at 1. The verb “mention” is defined as to “refer

15 to briefly and without entering into detail.” Mention, v., OED Online, Oxford University Press,

16 December 2019, www.oed.com/view/Entry/116562. The noun “mention” means “the action or an act of

17 referring to, remarking upon, or introducing the name of a person or thing in spoken or written

18 discourse, often incidentally and as not necessarily essential to the discussion.” Mention, n., OED

19 Online, Oxford University Press, December 2019, www.oed.com/view/Entry/116561. The reasonable

20 understanding of communications that “mention” the name of an individual would therefore not include

21 the emails sent by that person. Instead, it suggests communications about that person by others.

22 Further, the subpart of the request is for “all investigations and correspondence that mentions” Ms.

23 Wiggins. ECF No. 1-1. When part three is read as a whole, it is even more apparent that the request

24 was reasonably interpreted to include only records that referred to Ms. Wiggins’ name that were created

25 by other parties.

26            If Plaintiff Westervelt in fact sought Ms. Wiggins’ emails in the FOIA request, it would have

27 been simple to request those records. 1 A request for “all emails sent or received by Ms. Leslie

28
     1
         Defendants do not dispute that Ms. Wiggins’ emails would be considered agency records under FOIA.
     DEF. RESP. TO MOT. FOR CLARIFICATION RE SCOPE
     4:18-CV-5772-DMR                           2
              Case 4:18-cv-05772-DMR Document 45 Filed 12/18/19 Page 3 of 6




 1 Wiggins,” as Plaintiffs have now described, would have been clear and sufficient. And although a

 2 requester cannot be expected to know the details of how an agency organizes its records, a request for an

 3 email mailbox does not necessarily require specialized knowledge about agency systems. See Inst. for

 4 Justice v. Internal Revenue Serv., 941 F.3d 567, 572 (D.C. Cir. 2019) (providing the example that a

 5 request for emails “would not fail because the request was for emails ‘in’ an Outlook inbox rather than

 6 ‘accessible through’ Outlook”). Moreover, Plaintiffs are sophisticated and experienced FOIA

 7 requesters, a reporter and national news organization, who can be expected to submit FOIA requests that

 8 set forth the requested documents with the required reasonable description. See 5 U.S.C. § 552(a)(3)(A).

 9          Finally, to the extent that the motion seeks to expand Plaintiffs’ FOIA request in the midst of this

10 litigation, such an expansion is improper. “[A] FOIA plaintiff may not expand the scope of his request

11 once his original request is made.” Coss v. United States Dep’t of Justice, 98 F. Supp. 3d 28, 34 (D.D.C.

12 2015). The Court should reject any attempt to expand Plaintiffs’ request beyond its original terms and

13 find that it does not encompass “all emails sent or received by Ms. Leslie Wiggins.”

14 II.      The VA Properly Construed the FOIA Request As One Directed Only to OAWP.

15          Plaintiffs argue that VA improperly limited their FOIA request to the Office of Accountability

16 and Whistleblower Protection (“OAWP”), which does not have control over Ms. Wiggins’ email

17 mailbox, but this question need not be decided to resolve the current dispute between the parties. In

18 their motion, Plaintiffs request a determination regarding whether the VA must “review and produce any

19 emails sent or received by Ms. Leslie Wiggins.” ECF No. 44 at 1. Even if the VA had directed parts

20 three and four of the request to another part of the VA for fulfillment, the other component would not

21 have found Ms. Wiggins’ individual email mailbox to be covered by the request for the reasons

22 discussed above. The cases cited by Plaintiffs regarding improper narrowing of a request by an agency

23 or inadequate search are therefore inapposite to the question at issue here. See ECF No. 44 at 3-4.

24          However, even considering Plaintiffs’ arguments regarding the routing of the request, a facial

25 examination of the FOIA request shows that the VA reasonably interpreted the request as directed only

26 to OAWP. 2 First, the VA processes FOIA requests in a decentralized manner. The regulations in effect

27
     2
28     Because the issue here is purely legal and limited in scope, Defendant does not submit declarations as
     it might in the context of a full motion for summary judgment.
     DEF. RESP. TO MOT. FOR CLARIFICATION RE SCOPE
     4:18-CV-5772-DMR                           3
              Case 4:18-cv-05772-DMR Document 45 Filed 12/18/19 Page 4 of 6




 1 in March 2018 instructed requestors to “write directly to the FOIA Officer for the VA component that

 2 maintains the records.” 38 C.F.R § 1.554 (2018). The regulations went on to say that “[i]f the requester

 3 is not sure where to send the request, he or she should seek assistance from the FOIA Contact for the

 4 office believed to manage the programs whose records are being requested or send the request to the

 5 Director, FOIA Service (005R1C), 810 Vermont Avenue, NW., Washington, DC 20420, who will refer

 6 it for action to the FOIA contact at the appropriate component.” Id. Plaintiff Westervelt submitted the

 7 request to the email mailbox for FOIA requests at the VA Central Office (“VACO”). ECF No. 44 at 12.

 8          Contrary to Plaintiffs’ assertions, the request, when taken as a whole, is clear that it was directed

 9 to only OAWP. The subject line of Plaintiff Westervelt’s email reads “FOIA Request OAWP from NPR
10 News.” ECF No. 44 at 12. The body of the email does not indicate any uncertainty regarding which

11 component would be the appropriate entity to address his request. Id. The address line of the request

12 reads “U.S. Department of Veterans Affairs, Office of Accountability and Whistleblower Protection.”

13 ECF No. 1-1. And although it is addressed to “Dear Veterans Affairs FOIA Officer,” the FOIA officer

14 for OAWP is also a VA FOIA officer. It is reasonable that the VACO interpreted this request as

15 directed only to OAWP and merely performed a routing function to OAWP when it was clear that the

16 request was directed to OAWP alone.

17          When an agency processes its FOIA requests in a decentralized manner, as set out in its FOIA

18 regulations, and a request is sent to one component of that agency, the agency acts appropriately when it

19 limits its search to the records in the component’s possession. See Hussain v. U.S. Dep't of Homeland

20 Sec., 674 F. Supp. 2d 260, 265 (D.D.C. 2009). For example, in Hussain, the requestor submitted a

21 request to United States Citizenship and Immigration Services (“USCIS”), a component of the

22 Department of Homeland Security (“DHS”), for his alien registration file. Id. The court found that

23 certain materials that were located in the requestor’s detention file, maintained by Immigration and

24 Customs Enforcement, another component of DHS, were properly excluded from the agency’s search

25 because the request was only directed to USCIS. Here, the VA FOIA regulations “put[ ] the burden on

26 the requesting party to direct his request to the [VA] component from which records are sought.”

27 Skurow v. U.S. Dep't of Homeland Sec., 892 F. Supp. 2d 319, 328 (D.D.C. 2012) (interpreting similar

28 language in DHS FOIA regulations). Plaintiffs’ request was only directed to OAWP, and therefore it is

     DEF. RESP. TO MOT. FOR CLARIFICATION RE SCOPE
     4:18-CV-5772-DMR                           4
              Case 4:18-cv-05772-DMR Document 45 Filed 12/18/19 Page 5 of 6




 1 proper for Defendant’s search to be limited to that component of the VA.

 2          The FOIA request at issue here is distinguishable from that at issue in The Few, the Proud, the

 3 Forgotten v. United States Dep’t of Veterans Affairs (“TFTPTF”), 254 F. Supp. 3d 341, 348 (D. Conn.

 4 2017). In that case, the FOIA request was addressed to two components of the VA, the Veterans

 5 Benefits Administration and the Veterans Health Administration on its face. Id.; Complaint at Exhibit

 6 A, TFTPTF, 254 F. Supp. 3d at 341 (No. 3:16-cv-00647), ECF No. 1. The components then determined

 7 how to divide the request, and the court found that this division did not result in an adequate search.

 8 TFTPTF, 254 F. Supp. 3d at 354. Here, Plaintiffs’ request was only directed to OAWP, and VACO

 9 properly forwarded the request onward to OAWP. Plaintiffs’ reliance on TFTPTF is thus inapposite.
10 Truitt v. Department of State, 897 F.2d 540, 543 (D.C. Cir. 1990), is also unpersuasive because it deals

11 with a circumstance in which an agency improperly limited a request based on a follow-up letter from

12 the requester providing more detail regarding the request. Here, there have been no following

13 communications of a similar manner.

14          Finally, if parts three and four of the FOIA request are construed to encompass the entire VA as

15 Plaintiffs now advocate, they would require the VA to identify every employee (such as doctors, nurses,

16 and administrators) that might have talked about Ms. Wiggins or Mr. McDivitt in their correspondence

17 since 2014. Such a request is not proper under FOIA, which requires that requests reasonably describe

18 the records sought so that an employee can locate the records “with a reasonable amount of effort.”

19 Marks v. U.S. (Dep’t of Justice), 578 F.2d 261, 263 (9th Cir. 1978); see also Am. Fed’n of Gov’t

20 Employees, Local 2782 v. U.S. Dep’t of Commerce, 907 F.2d 203, 209 (D.C. Cir. 1990) (rejecting a

21 request that would require the agency to locate every file of a certain type in every office as requiring an

22 unreasonably burdensome search). Requiring a FOIA officer to determine every VA employee who

23 might have mentioned Ms. Wiggins’ or Mr. McDivitt’s in correspondence so that their records could be

24 searched entails an unduly burdensome search. Parts three and four of Plaintiffs’ request regarding

25 correspondence are therefore improper FOIA requests if construed to encompass all of the VA.

26          For the foregoing reasons, Defendant respectfully requests that the Court find the FOIA request

27 may not be reasonably interpreted to include any email sent or received by Ms. Wiggins and deny

28 Plaintiffs’ motion.

     DEF. RESP. TO MOT. FOR CLARIFICATION RE SCOPE
     4:18-CV-5772-DMR                           5
             Case 4:18-cv-05772-DMR Document 45 Filed 12/18/19 Page 6 of 6




 1   DATED: December 18, 2019                        Respectfully submitted,

 2                                                   DAVID L. ANDERSON
                                                     United States Attorney
 3
                                                     /s/ Adrienne Zack
 4
                                                     ADRIENNE ZACK
 5                                                   Assistant United States Attorney

 6                                                   Attorneys for Defendant

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEF. RESP. TO MOT. FOR CLARIFICATION RE SCOPE
     4:18-CV-5772-DMR                           6
